In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Wood, J), entered June 27, 1991, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Contrary to the conclusions of the Supreme Court, we find that the plaintiff failed to meet his burden of establishing a prima facie case of serious injury as defined in Insurance Law § 5102 (d). The plaintiff did not lose any days of work as a result of the injuries he sustained in the accident. Further, although the plaintiff complained of back pain, his subjective complaints were insufficient to defeat the defendants’ motion for summary judgment (see, Grayer v Jerez, 192 AD2d 637; Dubois v Simpson, 182 AD2d 993; Tipping-Cestari v Kilkenny, 174 AD2d 663). Moreover, the affidavit of the plaintiffs doctor failed to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955; Grier v Kuhn, 187 AD2d 559; Hemmes v Twedt, 180 AD2d 925, 926). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.